Dear Mayor Younger:
This is in response to your opinion request as Mayor of the Village of French Settlement pertaining to certain property owned by the Village and designated as public property.
While you have not identified the exact nature of the property, you state that it is regularly traversed by private citizens in order to gain access to areas in and around the Amite River. You request an opinion concerning whether or not the Village may restrict and otherwise regulate the traversal of the public property by private citizens.
Under the law, a municipality is authorized to exercise any power and perform any function necessary, requisite or proper for the management of its affairs not denied by law. See La. R.S. 33:361. Thus, the powers granted the Village of French Settlement are vested in the Mayor and Board of Alderman with respect to the care, management and control of property, and any action regarding the use or restriction of publicly-owned property can only be taken after authorization by the Board of Alderman. See Op. Atty. Gen. 1944-46, p. 459. See also, City of New Orleans v.Southern Auto Wreckers, 192 So. 523 (1940); Town of Jonesville v.Boyd, 108 So. 481 (1926); City of New Orleans v. New OrleansPublic Service, 123 So. 648 (1929), affirmed 50 S.Ct. 449,281 U.S. 682, 74 L.Ed. 1115.
Under the circumstances presented, it is the opinion of this office that the Village of French Settlement, acting through its Mayor and Board of Alderman, has full authority to regulate the use of public property owned by the Village, subject to any existing rights-of-way, servitudes, encumbrances or ordinances existing with respect to such property.
If we may be of further assistance, please call upon us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ GARY L. KEYSER ASSISTANT ATTORNEY GENERAL
RPI/GLK:bb
Mayor or town organized under Act 136 of 1898 has no authority to repair town's electric distribution system except after authorization of board of aldermen.
Honorable Walter Romero, Mayor,                May 30, 1044. Vinton, Louisiana.